DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-16, 18-22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUKI (US 5,821,731).
	Regarding claim 1, KUKI discloses an automatic charging device (comprising at least 11 and 60, Figs. 15-25; col 11, ll. 48-50: unmanned parking lot) for an electric vehicle (EV) (‘E’, Fig. 15), the device comprising: 
 	a charger link having distal and proximal ends (60, Fig. 15); 
 	a charger-side electrical connector operably coupled to the charger link proximal the distal end thereof (10, Fig. 15); 
 	an actuator operably coupled to the charger link proximal the proximal end thereof for moving the charger link distal end (e.g., 64 or 42, Fig. 18; col 11, l. 58 – col 12, l. 16) toward an EV-side electrical connector (20, Fig. 15); 
 	at least one sensor for providing at least one signal representative of a position of the EV-side electrical connector in a charging environment (50, Fig. 15; col 12, ll. 33-38; col 17, ll. 27-40); and 
 	a controller in communication with the actuator and the at least one sensor (12, Fig. 9), the controller configured to: 
 	determine, based on the at least one signal, receipt of the EV-side electrical connector to a charging zone of the charging environment (col 10, ll. 42-48; col 16, ll. 58 – col 17, ll. 26); and 
 	actuate, using the actuator, the charger-side electrical connector from an initial position outside of the charging zone to a final position inside of the charging zone, the final position corresponding to the charger-side electrical connector matingly engaged with the EV-side electrical connector (col 12, ll. 41-63).
 	Regarding claim 2, KUKI discloses the controller is further configured to: receive the at least one signal further representative of a position of the EV-side electrical connector outside of the charging zone; and determine, based on the at least one signal, a position of the EV-side electrical connector relative to the initial position of the charger-side electrical connector (col 12, ll. 33-38; col 17, ll. 27-40).
 	Regarding claim 3, KUKI discloses a human machine interface (HMI) coupled in communication with the controller, wherein the controller is further configured to transmit, based on the determined position and using the HMI, guidance information to the charging environment to facilitate the receipt of the EV-side electrical connector to the charging zone (col 25, ll. 4-10).
 	Regarding claim 5, KUKI discloses the controller is further configured to determine, based on the at least one signal further representative of a position of the EV-side electrical connector inside of the charging zone, a stationary position of the EV-side electrical connector in the charging zone, and wherein, to actuate the charger-side electrical connector, the controller is further configured to actuate the charger-side electrical connector according to the stationary position (col 12, ll. 26-32: signal is received after vehicle is parked, i.e., after the vehicle is in a stationary position).
	Regarding claim 6, KUKI discloses the controller is further configured to determine, based on the stationary position, a displacement for actuating, using the actuator, the charger-side electrical connector (col 12, ll. 26-62). 
 	Regarding claim 7, KUKI discloses to actuate the charger-side electrical connector, the controller is further configured to actuate the charger-side electrical connector according to the displacement (col 12, ll. 26-62).
 	Regarding claim 8, KUKI discloses the charger link comprises an at least two-piece charger link, the at least a two-piece charger link including a first piece and at least a second piece operably coupled to the first piece, and wherein, to determine the displacement, the controller is further configured to: determine a first displacement of the first piece; and determine at least a second displacement of the at least a second piece (e.g., displacement of car 60 as shown in Fig. 24 and displacement of primary coil 10 in Fig. 15).
 	Regarding claim 9, KUKI discloses the actuator comprises: a first actuator operably coupled to a first end of the first piece, and at least a second actuator operably coupled to a second end of the first piece and to a first end of the at least a second piece, the at least a second piece having a second end corresponding to the charger link proximal end, and wherein, to actuate the charger-side electrical connector, the controller is further configured to: actuate, using the first actuator, the first piece according to the first displacement; and actuate, using the at least a second actuator, the at least a second piece according to the at least a second displacement (e.g., motors 64 and 42 in Fig. 18; col 11, l. 58 – col 12, l. 16).
 	Regarding claim 10, KUKI discloses to actuate the charger-side electrical connector, the controller is further configured to actuate the charger-side electrical connector in response to determining receipt of the EV-side electrical connector to the charging zone (col 12, ll. 33-38; col 17, ll. 27-40).
 	Regarding claim 11, KUKI discloses the controller is further configured to: receive the at least one signal further representative of motion of the EV in the charging environment; and determine, based on the at least one signal, that the EV is stationary (col 17, ll. 27-40).
 	Regarding claim 12, KUKI discloses to actuate the charger-side electrical connector, the controller is further configured to actuate the charger-side electrical connector in response to determining that the EV is stationary (col 12, ll. 26-32: signal is received after vehicle is parked and is therefore in a stationary position).
 	Regarding claim 13, KUKI discloses a housing defining an at least partially enclosed cavity and having an opening permitting access to the charging environment from the cavity, wherein the initial position corresponds to a stowed position of the charger side electrical connector at least partially inside the cavity, and wherein, to actuate the charger-side electrical connector, the controller is further configured to actuate the charger-side electrical connector from the initial to the final position through the opening (col 9, ll. 40-67).
 	Regarding claim 14, KUKI discloses a method for charging an electric vehicle (EV) (‘E’, Fig. 15) with an automatic charging device (ACD) (comprising at least 11 and 60, Figs. 15-25; col 11, ll. 48-50: unmanned parking lot), comprising: 
 	determining, by a controller of the ACD (12, Fig. 9), receipt of an EV-side electrical connector to a charging zone of an EV charging environment (col 10, ll. 42-48; col 16, ll. 58 – col 17, ll. 26); and 
 	actuating, by the controller using an actuator of the ACD (e.g., 64 or 42, Fig. 18; col 11, l. 58 – col 12, l. 16), a charger-side electrical connector (10, Fig. 15) from an initial position outside of the charging zone to a final position inside of the charging zone, the final position corresponding to the charger-side electrical connector matingly engaged with the EV-side electrical connector (col 12, ll. 41-63), wherein the charger-side electrical connector is electrically coupled to a power source positioned outside of the EV (11, Fig. 15; col 16, ll. 13-20).
 	Regarding claim 15, KUKI discloses receiving, by the controller, at least one signal from a sensor, the at least one signal representative of a position of the EV-side electrical connector outside of the charging zone; and determining, by the controller and based on the at least one signal, a position of the EV-side electrical connector relative to the initial position of the charger-side electrical connector (col 12, ll. 33-38; col 17, ll. 27-40).
 	Regarding claim 16, KUKI discloses transmitting, by the controller and based on the determined position, guidance information using a human machine interface of the ACD to the charging environment to facilitate the receipt of the EV-side electrical connector to the charging zone (col 25, ll. 4-10).
 	Regarding claim 18, KUKI discloses determining, by the controller and based on the at least one signal further representative of a position of the EV-side electrical connector inside of the charging zone, a stationary position of the EV-side electrical connector in the charging zone (col 12, ll. 26-38; col 17, ll. 27-40).
 	Regarding claim 19, KUKI discloses actuating the charger-side electrical connector comprises actuating the charger-side electrical connector according to the stationary position (col 12, ll. 26-38).
	Regarding claim 20, KUKI discloses determining, by the controller and based on the stationary position, a displacement for actuating the charger-side electrical connector (col 12, ll. 26-62).
 	Regarding claim 21, KUKI discloses actuating the charger-side electrical connector comprises actuating the charger-side electrical connector according to the displacement (col 12, ll. 26-62).
	Regarding claim 22, KUKI discloses storing in memory operational data associated with performance of one or more of the: determining, and actuating, steps of the method (col 10, ll. 43 – 48: non-transitory medium and instructions for the controller are implied)
 	Regarding claim 25, KUKI discloses a non-transitory computer-readable storage medium having stored thereon program instructions which, when executed by one or more processors (12, Fig. 9; col 10, ll. 43 – 48: non-transitory medium and instructions for the controller are implied) of an automatic charging device (ACD) (comprising at least 11 and 60, Figs. 15-25; col 11, ll. 48-50: unmanned parking lot) for an electric vehicle (EV) (‘E’, Fig. 15), cause the ACD to: 
 	determine receipt of an EV-side electrical connector to a charging zone of an EV charging environment (col 10, ll. 42-48; col 16, ll. 58 – col 17, ll. 26); and 
 	actuate a charger-side electrical connector of the ACD (10, Fig. 15) from an initial position outside of the charging zone to a final position inside of the charging zone (col 11, l. 58 – col 12, l. 16), the final position corresponding to the charger-side electrical connector matingly engaged with the EV-side electrical connector (col 12, ll. 41-63), wherein the charger-side electrical connector is electrically coupled to a power source positioned outside of the EV (11, Fig. 15; col 16, ll. 13-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUKI as applied to claims 1-3, 5-16, 18-22, and 25 above, and further in view of MEICHLE (US 2018/0056800).
 	Regarding claim 4, KUKI discloses the device as applied to claim 2 but fails to disclose the EV is an autonomous, or semi-autonomous, EV, the autonomous or semi-autonomous EV including an autonomous vehicle driving control system, the device further comprising a transmitter coupled in communication with the controller, wherein the controller is further configured to transmit, based on the determined position and using the transceiver, guidance information to the autonomous vehicle driving control system to facilitate the receipt of the EV-side electrical connector to the charging zone.
 	MEICHLE discloses the EV is an autonomous, or semi-autonomous, EV, the autonomous or semi-autonomous EV including an autonomous vehicle driving control system, the device further comprising a transmitter coupled in communication with the controller, wherein the controller is further configured to transmit, based on the determined position and using the transceiver, guidance information to the autonomous vehicle driving control system to facilitate the receipt of the EV-side electrical connector to the charging zone (¶ 0086, 0131, 0165, 0197).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the transmitter and guidance information in order to provide wireless power transfer that is efficient, safe, and in a geometric configuration such that the magnetic fields and EMI emissions outside of the vehicle remain within regulatory limits (MEICHLE, ¶ 0007).
 	Regarding claim 17, KUKI as modified by MEICHLE teaches the EV is an autonomous, or semi-autonomous, EV, the autonomous or semi-autonomous EV including an autonomous vehicle driving control system, the method further comprising transmitting, by the controller and based on the determined position, guidance information using a transmitter of the ACD to the autonomous vehicle driving control system to facilitate the receipt of the EV-side electrical connector to the charging zone (MEICHLE, ¶ 0086, 0131, 0165, 0197).
	Regarding claim 24, KUKI discloses the method as applied to claim 22 but fails to disclose analyzing the stored operational data to facilitate at least one of: generating an operational report according to a result of the analyzing step; performing trending of the stored operational data according to the result of the analyzing step; and quantifying operational and/or behavioral data according to a result of the analyzing step. MEICHLE discloses analyzing the stored operational data to facilitate at least one of: generating an operational report according to a result of the analyzing step; performing trending of the stored operational data according to the result of the analyzing step; and quantifying operational and/or behavioral data according to a result of the analyzing step (¶ 0010, 0134, 0136-0144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include analyzing the stored operational data in order to improve system performance (MEICHLE, ¶ 0136). 
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        May 2, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 2, 2022